


Exhibit 10.3

 

Name of Subscriber(s):  Ronald J. Saul

Antonette G. Saul

 

THE SECURITIES REFERENCED IN THIS AGREEMENT WILL BE ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES ACT PURSUANT TO APPLICABLE EXEMPTIONS. WITHOUT SUCH
REGISTRATION, SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER, EXCEPT UPON DELIVERY TO THE
COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER
EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY SUCH
TRANSFER WILL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.



HYDRON TECHNOLOGIES, INC.

 

SUBSCRIPTION AGREEMENT



THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into as of
the date of the last signature shown on the signature page hereof, by and
between the Subscriber identified on the signature page of this Agreement
(“Subscriber”) and HYDRON TECHNOLOGIES, INC., a New York corporation (the
“Company”).

 

RECITALS:

 

A.           The Company is offering for purchase (the “Offering”), on a limited
and private basis to “accredited investors,” as such term is defined in Rule
501(a) under the Securities Act of 1933, as amended (the “Securities Act”), up
to 3,300,000 units (the “Units”), comprised of one (1) share (individually a
“Share” and collectively, the “Shares”) of its Common Stock (the “Common
Stock”), and one (1) warrant for the purchase of one (1) share of Common Stock
(individually, a “Warrant” and collectively, the “Warrants”) for an aggregate
purchase price of up to THREE HUNDRED THIRTY THOUSAND DOLLARS AND NO CENTS
($330,000.00), or $0.10 per Unit (the “Purchase Price”). Completion of the
Offering is subject to the Company’s receipt and acceptance of subscriptions for
a minimum aggregate amount of 1,500,000 Units for an aggregate purchase price of
$150,000 (the “Minimum Condition”).

 

--------------------------------------------------------------------------------




B.            The Company’s Common Stock is registered under Section 12(g) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is
quoted on the OTC Bulletin Board. The Shares and the Warrants included in the
Units will not be registered under the Securities Act or any state securities
laws in reliance on certain exemptions from registration provided under Rule 506
of Regulation D promulgated under the Securities Act and Section 4(2) of the
Securities Act and the preemption from registration requirements under state
securities laws provided by Section 18 of the Securities Act.

 

C.           The offering period for the Offering will commence on the date of
this Agreement and will end on February 1, 2007 at 5:00 p.m., subject to
extension for an additional ninety (90) days without notice at the discretion of
the Company, and subject to earlier termination if the Company receives and
accepts subscriptions for the total amount of the Offering prior to such date,
or unless terminated sooner at the discretion of the Company (the “Offering
Period”).

 

D.           The minimum individual investment is TWENTY FIVE THOUSAND DOLLARS
AND NO CENTS ($25,000.00), subject to the Company’s determination in its sole
discretion to accept lesser amounts.

 

E.            Subscribers should deliver the Purchase Price and completed and
executed Subscription Agreements for the Units to the Ruden McClosky, counsel to
the Company, as escrow agent (the “Escrow Agent”) in accordance with the
instructions set forth in Annex B to this Agreement. Each Subscriber that
executes and delivers a Subscription Agreement for the purchase of Units agrees
to be bound by the terms of that certain Escrow Agreement between the Company
and the Escrow Agent (the “Escrow Agreement”), a copy of which has been provided
to the Subscriber, in like manner as if such Subscriber had duly executed the
Escrow Agreement.

 

F.            Subscribers may pay the Purchase Price by wire transfer,
certified, bank or cashier’s check or other immediately available funds. Wire
transfer instructions are included on Annex B.

 

G.           The Company may accept and close subscriptions for Units at any
time after the Minimum Condition is satisfied. Closings of sales of Units will
occur periodically generally on any business day during the Offering Period that
is designated by the Company, in its sole discretion. The final closing will
occur not more than thirty (30) days following the end of the Offering Period or
earlier termination of the Offering if all the Units have been sold. Your
subscription is irrevocable subject to acceptance or rejection in whole or part
of your subscription by the Company. If the Offering terminates or your
subscription is rejected in whole or part, you will receive back your Purchase
Price, or the unaccepted portion thereof, without interest or deduction.

 

AGREEMENT:

NOW, THEREFORE, the Subscriber hereby agrees as follows:

 

2

--------------------------------------------------------------------------------




1.             Subscription. The Subscriber hereby subscribes for and agrees to
purchase the number of Units indicated on the signature page of this Agreement.
This Subscription may be rejected in whole or in part by the Company at anytime
in its sole discretion. If the Subscription is rejected, all funds received from
the Subscriber, if any, will be returned without interest thereon or deduction
therefrom, and, thereafter, this Agreement shall be of no further force or
effect.

2.            Subscriber’s Acknowledgment of Restrictions on Transfer; No Right
to Require Registration. THE UNDERSIGNED SUBSCRIBER UNDERSTANDS THE OFFER AND
SALE OF THE SHARES, INCLUDING SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS
(COLLECTIVELY, THE ‘SECURITIES”), HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OR ANY STATE SECURITIES OR “BLUE SKY” LAWS (COLLECTIVELY, “SECURITIES LAWS”)
PURSUANT TO APPLICABLE EXEMPTIONS. WITHOUT SUCH REGISTRATION, SUCH SECURITIES
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED AT ANY TIME
WHATSOEVER, EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER
OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY
TO THE COMPANY TO THE EFFECT THAT ANY SUCH TRANSFER WILL NOT BE IN VIOLATION OF
THE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED THEREUNDER.
ADDITIONALLY, THE SUBSCRIBER ACKNOWLEDGES THAT THE COMPANY IS NOT OBLIGATED TO
REGISTER THE SECURITIES UNDER THE SECURITIES LAWS. SUBSCRIBER FURTHER
UNDERSTANDS THAT THE TRANSFER OF THE SECURITIES IS SUBSTANTIALLY RESTRICTED BY
THE SECURITIES LAWS AND BY THE ABSENCE OF AN ACTIVE TRADING MARKET FOR THE
COMMON STOCK AND THE ABSENSE OF ANY MARKET FOR THE WARRANTS. THE SUBSCRIBER
ACKNOWLEDGES THAT THE RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES ARE
SUBSTANTIAL AND MAY REQUIRE THE SUBSCRIBER TO HOLD THE SECURITIES INDEFINITELY.
THE SUBSCRIBER HEREBY REPRESENTS AND WARRANTS THAT THE SUBSCRIBER HAS ADEQUATE
MEANS OF PROVIDING FOR THE SUBSCRIBER’S CURRENT NEEDS AND POSSIBLE PERSONAL
CONTINGENCIES AND HAS NO NEED FOR LIQUIDITY OF THE SECURITIES.

3.            Subscriber Representations and Warranties. The Subscriber
represents and warrants as follows:

A.           The Subscriber has been provided with and reviewed the Company’s
quarterly report on Form 10-QSB for the quarter ended September 30, 2006 and its
annual report on Form 10-KSB for the year ended December 31, 2006 (collectively,
the “SEC Reports”) and has the opportunity to review any and all filings by the
Company with the Securities Exchange Commission ( “SEC”) under the Exchange Act
(the “SEC Filings”).

 

3

--------------------------------------------------------------------------------




B.           The Subscriber understands that: (i) an investment in the Units is
a speculative investment that involves a high degree of risk, including the risk
of loss of the entire investment of the Subscriber in the Company; (ii) no
federal or state agency has passed upon the adequacy or accuracy of the
information made available to the Subscriber, or made any finding or
determination as to the fairness for investment, or any recommendation or
endorsement of the Units as an investment; (iii) there will be restrictions on
the transferability of the Shares and Warrants comprising the Units under the
Securities Laws, and there will be no public market for the Shares or Warrants,
and, accordingly, it may not be possible for the Subscriber to liquidate its
investment in the Units; (iv) there is no assurance that the Company will ever
be profitable, or that the Subscriber’s investment in the Units will increase in
value or ever be recoverable; and (v) although the Subscriber is not obligated
to purchase additional shares of the Company’s capital stock, the Company may
sell additional shares of capital stock, and borrow money on behalf of the
Company secured by the assets of the Company.

 

C.           The Subscriber hereby acknowledges and understands (i) the risks
inherent to investments in general, and to this investment in particular, and
(ii) none of the SEC or the Department of Financial Services of the State of
Florida or any other department or agency of any other jurisdiction, have passed
upon the adequacy or accuracy of the disclosure provided to investors in
connection with an investment in the Units or approved or disapproved an
investment in the Units.

 

D.           The Subscriber’s financial condition is such that it has no need
for liquidity with respect to its investment in the Units to satisfy any
existing or contemplated undertaking or indebtedness and is able to bear the
economic risk of its investment in the Units for an indefinite period of time,
including the risk of losing all of its investment.

 

E.            Subscriber has full power and authority and has taken all action
necessary to permit it to execute and deliver this Agreement and all other
agreements, instruments and other documents contemplated by this Agreement to
which it is a party (the “Related Documents”), and to perform its obligations
hereunder and thereunder and none of such actions will violate any applicable
law, regulation, order, judgment or decree, or result in the breach of or
constitute a default under (or an event which, with notice or lapse of time or
both would constitute a default) under any agreement, instrument or
understanding to which the Subscriber is a party or by which he, she or it is
bound. This Agreement and each of the Related Documents to which he, she or it
is a party constitutes, or when executed and delivered by Subscriber will
constitute, a legal, valid and binding obligation of Subscriber, enforceable
against Subscriber in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors,
equitable principles limiting rights to specific performance and other equitable
remedies.

 

F.            The Subscriber acknowledges that neither the Company nor any
representative of the Company has made any representations or warranties in
respect of the Company’s business or profitability and that it is relying solely
in that regard on the disclosures contained in the Company’s SEC Filings.

 

4

--------------------------------------------------------------------------------




4.            No Representations. Subscriber represents and warrants that in
making the decision to purchase the Units herein subscribed for, Subscriber has
relied solely upon independent investigations made by Subscriber, and the
Subscriber further represents and warrants that the Subscriber is not acquiring
the Units as a result of any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media, any seminar
or any solicitation by a person not previously known to the Subscriber, and that
Subscriber is not aware of any general solicitation or general advertising
regarding the purchase of the Units. The Subscriber acknowledges and confirms
that it is not relying upon any statement, representation or warranty made by
the Company or its representatives in making a decision to subscribe for the
Units. Any information obtained by Subscriber from the Company may not be
complete or accurate as of any date subsequent to the date provided or such
earlier date applicable to the information, may include information about
business plans of the Company that may not be consummated and may include
statements, estimates and projections that are highly speculative. Subscriber
must rely solely on Term Sheet provided herewith for the terms of rights of
holders of Units, which is hereby incorporate herein by reference and made a
part hereof.

 

5.            No Commission or Brokerage Fee. The Subscriber represents that the
Subscriber has no knowledge of any commission, brokerage fee or other
remuneration being paid or to be paid directly or indirectly related to the sale
or solicitation of the sale of the Units.

 

6.            Investment Intent. The Subscriber hereby represents and warrants
that the Subscriber is acquiring the Units solely for the account of the
Subscriber for investment purposes only and not for distribution or resale to
others. The Subscriber represents that the Subscriber will not resell or offer
to resell any Units except in strict compliance with all applicable Securities
Laws.

 

7.            Residency. The Subscriber represents and warrants that the
Subscriber is a bona fide resident of the state set forth as his/her address
below, and the undersigned agrees that if his/her principal residence changes
prior to his/her purchase of the Units, he/she will promptly notify the Company.

 

8.            Reliance on Representations. The Subscriber understands that the
Company, and its directors and officers will be relying on the accuracy and
completeness of all matters set forth in this Agreement, and the Subscriber
represents and warrants to the Company and its directors and officers that the
information, representations, warranties, acknowledgments and all other matters
set forth herein with respect to the Subscriber are complete, true and correct
and does not fail to include any material fact necessary to make the facts
stated, in light of the circumstances in which they are made, not misleading,
and may be relied upon by them in determining whether the offer and sale of the
Units to the Subscriber is exempt from registration under the Securities Laws,
and the Subscriber will notify them immediately of any change in any statement
made herein that occurs prior to the consummation of the purchase of the Units
hereunder.

 

5

--------------------------------------------------------------------------------




9.            Entity Existence. If the Subscriber is a corporation, entity,
trust, employee benefit plan, individual retirement account, Keogh plan, or
other tax-exempt entity, it was not formed for the purpose of acquiring the
Units, it has been in existence for more than 90 days prior to the date hereof,
it is authorized and qualified to become an investor in the Company, and the
person signing this Agreement on behalf of such entity has been duly authorized
by such entity to do so.

 

10.          Individual Accreditation. The Subscriber, if an individual, has a
net worth in excess of $1,000,000.00 and/or has an individual income in each of
the two most recent years in excess of $200,000.00 and has a reasonable
expectation of reaching the same level of income in the current year.

 

11.          Entity Accreditation. The undersigned, if an entity, has a net
worth in excess of $5,000,000.00, was not formed for the purposes of acquiring
the Units, and the decision to invest is being made by an individual meeting the
requirements described in Section 11 hereof. Alternatively, if the Subscriber
does not meet the requirements of the preceding sentence, each of its equity
owners are individuals meeting the requirements described in Section 12 hereof.

 

12.          Confirmation. All information that the Subscriber has provided
anywhere in this Agreement concerning the Subscriber and the Subscriber’s
financial position is correct and complete as of the date set forth below, and
if there should be any material change in such information prior to the
acceptance of the Subscriber’s subscription for Units that is being purchased,
the Subscriber will immediately provide such information to the Company.

 

13.          Indemnification. Subscriber hereby agrees to indemnify and hold
harmless the Company, and its stockholders, directors, officers, employees,
agents and attorneys against any and all losses, claims, demands, liabilities
and expenses (including reasonable legal or other expenses) incurred by each
such person in connection with defending or investigating any such claims or
liabilities, whether or not resulting in any liability to such person, to which
any such indemnified party may become subject under the Securities Act, under
any other statute, at common law or otherwise, insofar as such losses, claims,
demands, liabilities and expenses (a) arise out of or are based upon any untrue
statement of a material fact made by Subscriber and contained in this Agreement,
or (b) arise out of or are based upon any breach of any representation, warranty
or agreement contained herein.

 

14.          Risks of Investment. An investment in the Company is subject to
substantial risks. Subscriber is urged to carefully review with the Company and
the Subscriber’s financial, legal and accounting advisers all risks pertaining
to an investment in the Company prior to making a decision to purchase any Units
and in particular is urged to carefully review the Company’s SEC Filings and the
Company’s financial statements included therein.

 

6

--------------------------------------------------------------------------------




 

15.

Miscellaneous.

 

A.           Severability. In the event any portions of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void portions were deleted.

 

B.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

C.           Governing Law; Venue. This Agreement and any dispute, disagreement,
or issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
thereof shall be governed or interpreted according to the laws of the State of
Florida, without giving effect to the conflict of laws provisions thereof.

 

D.           Entire Agreement; Amendment; Waiver. This Agreement constitutes the
entire Agreement between the parties and supersedes all prior oral and written
agreements between the parties hereto with respect to the subject matter hereof.
Neither this Agreement nor any provision hereof may be changed, waived,
discharged or terminated orally, except by a statement in writing signed by the
party or parties against whom enforcement or the change, waiver, discharge or
termination is sought.

 

E.            Section Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.

 

F.            Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements contained herein shall survive the
delivery of, and payment for, the Units.

 

G.           Assignability. This Agreement and the rights and obligations
hereunder, and the Units contemplated to be purchased hereunder, are not
transferable or assignable by the Subscriber, and any such attempted transfer or
assignment shall be void ab initio.

 

H.           Benefit. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors, and
assigns.

 

I.             Restrictive Legend. Each certificate evidencing Shares or
Warrants and each certificate evidencing Warrant Shares shall bear a legend in
the form of Annex A hereto.

 

7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date of
acceptance set forth beneath the date of the last signature hereon.

 

Subscription Amount:

            350,000             Units

 

Purchase Price:

$             35,000            

 

(Number of Units multiplied by $0.10 per Unit;

 

must total not less than $25,000)

 

 

IF INDIVIDUAL SUBSCRIBER:

 

* * * - * * - * * * *      

Ronald J. Saul

Social Security Number

Print Name of Individual Subscriber

 

      February 5            , 2007

/s/ Ronald J. Saul

Date of Subscriber’s Execution

Signature of Subscriber

 

 

Antonette G. Saul

 

Print Name of Individual Subscriber

 

 

/s/ Antonette G. Saul

 

Signature of Subscriber

 

 

_________________________

 

Print Name of Entity Subscriber

 

IF AN ENTITY SUBSCRIBER:

 

_________________________

Tax Identification Number

 

________________________, 2007

Date of Subscriber’s Execution

 

By: _________________________

 

Name: _______________________

 

Title: ________________________



8

--------------------------------------------------------------------------------




Number and Street of Principal Residence

or Business Address

 

3999 Benden Circle

Address

 

_______________

Address

 

Murrysville PA 15668

City, State and Zip Code

 

(724) 327-4036

Telephone Number

 

(724) 327-4036

Fax Number

 

Manner in which the Units are to be held:

 

______

Individual Ownership

______

Tenants-in-Common

      x      

Joint Tenants with Right of Survivorship

______

Community Property

______

Entity

______

Trust

______

Corporation

______

Other (please indicate) _________________________




[THIS SPACE INTENTIONALLY BLANK]

 

 

9

--------------------------------------------------------------------------------




ACCEPTANCE

 

By signing below, the undersigned accepts the foregoing subscription in
accordance with the terms hereof.

 

HYDRON TECHNOLOGIES, INC.,

a New York corporation

 

/s/ Ronald J. Saul

Ronald J. Saul, Authorized Person

 

 

Dated:  

February 5, 2007




[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 

10

--------------------------------------------------------------------------------




ANNEX A

 

RESTRICTIVE STOCK LEGEND

 

Shares of the Common Stock (“Common Stock”) offered hereby and shares of Common
Stock issuable upon exercise of a Common Stock purchase warrant (“Warrant”)
offered hereby, of Hydron Technologies, Inc., a New York corporation (the
“Company”), are subject to certain restrictions on transfer under federal and
applicable state securities law. Certificates evidencing shares of Common Stock,
Warrants and shares of Common Stock issued upon exercise of Warrants shall bear
the following restrictive legend with respect to such restrictions:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Act”), or applicable state securities laws. They may not be sold,
offered for sale, pledged or hypothecated in the absence of a registration in
effect with respect to the securities under the Act and registration or
qualification under applicable state securities laws or, if reasonably requested
by the Company, an opinion of counsel satisfactory to the Company that such
registration or qualification is not required.”



Annex A-1

--------------------------------------------------------------------------------




ANNEX B

 

PAYMENT INSTRUCTIONS

 

Payment by Certified, Bank or Cashiers Check:

 

Certified, Bank or Cashiers Checks in the amount of the Purchase Price for the
number of Units Subscribed should be made payable to the order of:

 

“Ruden, McClosky, Smith, Schuster & Russell, P.A. Trust Account”

(F/B/O Hydron Technologies, Inc.)

 

Checks should be delivered by courier with completed and signed Subscription
Agreements to:

 

RUDEN, McCLOSKY, SMITH, SCHUSTER & RUSSELL, P.A.

200 East Broward Boulevard, 15th Floor

Fort Lauderdale, Florida 33301

Attention: Robert C. Brighton, Jr., Esq.

FAX: 954-333-4073

 

Payment by Wire Transfer:

 

Wire transfers in the amount of the Purchase Price for Units should be made in
accordance with the following wire instructions:

 

Wachovia Bank, NA

Jacksonville, Florida

 

ABA Number:

0630-00021

 

Credit Account of:

Ruden, McClosky, Smith, Schuster & Russell, P.A.

 

Trust Account  

(F/B/O Hydron Technologies)

 

Account Number:

2199200004566

 

Notify:

Miriam Cruz (telephone number: 954-527-6226) &

Robert C. Brighton, Jr., Esq. (telephone number: 954-527-2473)

 

Completed and signed Subscription Agreements should be sent by courier to the
address set forth above.



Annex B-1

--------------------------------------------------------------------------------